DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 18 has been amended to depend on claim 12. Claim 18 was previously dependent on claim 11 and was therefore examined along with the elected claims in the prior Office Action. However, claim 12 is drawn to a non-elected invention and therefore, claim 18 is also withdrawn and will not be examined in this Office Action. 

Response to Arguments
The amendments filed 6/13/2022 have overcome the previously presented rejections under 35 U.S.C. 112.
Applicant’s arguments with respect to previously presented prior art rejection of claim 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 2010/0246169).
	Regarding claim 1, Anderson et al. discloses a lighting apparatus (para. 29) (Figs. 1-2, sheet 1 of 7) comprising:
	a white light emitting device configured to emit white light and including at least one first light emitting diode (12) (para. 29); and
	at least one second light emitting diode (10; also referred to as HINS-light LEDs throughout the disclosure) configured to emit light having a central wavelength between 380 nm and 420 nm to sterilize at last one pathogenic microorganism (para. 29-32);
	wherein the lighting apparatus is configured to emit white light from the white light emitting device and light from the at least one second light emitting diode to an outside of the lighting apparatus (para. 29-30) (Figs. 1-2), and
	wherein the at least one second light emitting diode is configured to emit light to the outside at a first irradiance and the at least one first light emitting diode is configured to emit light to the outside at a second irradiance less than the first irradiance (see para. 43-44: the irradiance of the white-light component, mapped to the claimed at least one first light emitting diode, is 0.04 mW/cm2 while the irradiance of the HINS-light component, mapped to the claimed second light emitting diode, is 0.2 mW/cm2). 
	The prior art wavelength range of 380 nm to 420 nm is not identical to the claim range of greater than 420 nm and less than 440 nm; however, the prior art range touches the claim range. It has been held that in the case where the claimed range overlaps or lies inside ranges disclosed by the prior art, a prima facie case of obviousness exists (MPEP 2144.05). Therefore, the limitation of wherein the at least one second light emitting diode is configured to emit light having a central wavelength greater than 420 nm and less than 440 nm does not introduce a patentable distinction over the invention of Anderson et al. 
	Regarding claim 2, Anderson et al. discloses wherein white light and light emitted from the at least one second light emitting diode are “combined” (mixed) to be emitted to the outside (para. 12) (Figs. 1-2). 

Claims 3-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 2010/0246169) in view of Peeters et al. (US Patent Application Publication 2015/0049459) (already of record).
Regarding claim 3, Anderson et al. discloses that the white light emitting device comprises at least one first light emitting diode, as set forth above.
However, Anderson et al. is silent as to any particulars of how the white light emitting device emits the white light and does not disclose the white light emitting device further comprising a wavelength converter to convert a wavelength of light emitted from the at least one first light emitting diode. 
Peeters et al. discloses a lighting apparatus (100) (para. 89) (Fig. 1, sheet 1 of 10) comprising at least one first light emitting diode (101) and a wavelength converter (104) configured to convert a wavelength of light emitted from the at least one first light emitting diode such that light that ultimately passes through the wavelength converter is perceived as white (para. 89-90), the lighting apparatus further comprising at least one second light emitting diode (102) configured to emit blue light in the wavelength range of 400 to 440 nm that does not pass through the wavelength converter (para. 91). The wavelength converter comprises a green or red phosphor to convert part of the light emitting from the at least one first LED into green to red light in order to yield the light that is ultimately perceived as white (para. 89-90). The white light is mixed with the blue light emitted by the at least one second diode (para. 89-91). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the white light emitting device disclosed by Anderson et al. to comprise a wavelength converter comprising a red or green phosphor configured to convert a wavelength of light emitted from the at least one first light emitting diode such that white light is emitted, wherein light from the at least one second light emitting diode does not pass through the wavelength converter (consistent with the already-present disclosure of Anderson et al. and the teachings of Peeters et al; this would preserve the effect of providing a mixture of both the white light and the light of the at least one second light emitting diode taught in both references), as Peeters et al. discloses that it was known in the art to use such a configuration to provide white light in combination with light emitted by at least one second diode, and the skilled artisan would have been motivated to adopt a configuration recognized in the art to be suitable for providing white light. 
Regarding claim 4, Anderson et al. in view of Peeters et al. teaches wherein the wavelength converter comprises a green or red phosphor, as set forth above. 
Regarding claim 5, Anderson et al. in view of Peeters et al. teaches wherein light emitted from the at least one second light emitting diode is emitted to the outside without passing through the wavelength converter, as set forth above. 
Regarding claim 6, Anderson et al. discloses that the white light emitting device comprises at least one first light emitting diode, as set forth above.
However, Anderson et al. is silent as to any particulars of how the white light emitting device emits the white light and does not disclose the at least one first light emitting diode is configured to emit blue light having a wavelength longer than that emitted from the at least one second light emitting diode. 
Peeters et al. discloses a lighting apparatus (100) (para. 89) (Fig. 1, sheet 1 of 10) comprising at least one first light emitting diode (101) configured to emit blue light having a central wavelength in the range of 440 to 460 nm and a wavelength converter (104) configured to convert light emitted from the at least one first light emitting diode such that light that ultimately passes through the wavelength converter is perceived as white (para. 89-90), the lighting apparatus further comprising at least one second light emitting diode (102) configured to emit blue light in the wavelength range of 400 to 440 nm (para. 91). The wavelength converter comprises a green or red phosphor to convert part of the light emitting from the at least one first LED into green to red light in order to yield the light that is ultimately perceived as white (para. 89-90). The white light is mixed with the blue light emitted by the at least one second diode (para. 89-91). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the white light emitting device disclosed by Anderson et al. such that the at least one first light emitting diode is configured to emit blue light having a central wavelength in the range of 440 to 460 nm (i.e., having a longer wavelength than that emitted from the at least one second light emitting diode, which is disclosed by Anderson et al. to be 380 nm to 420 nm as discussed above) wherein a wavelength converter is provided to convert a part of the light emitted from the at least one first light emitting diode such that white light is emitted, as Peeters et al. discloses that it was known in the art to use such a configuration to provide white light in combination with light emitted by at least one second diode, and the skilled artisan would have been motivated to adopt a configuration recognized in the art to be suitable for providing white light. 
Regarding claim 7, Anderson et al. in view of Peeters et al. teaches wherein the at least one first light emitting diode is configured to emit light having a central wavelength in the range of 440 to 460 nm (falls within the claim range), as set forth above. 
Regarding claim 8, Anderson et al. in view of Peeters et al. teaches wherein a part of the light generated in the at least one first light emitting diode is converted by the wavelength converter, as set forth above (see also para. 89-90 of Peeters et al.); i.e., there is a portion of the light generated in the at least one first light emitting diode that is emitted to the outside without wavelength conversion, and this light would necessarily have its own irradiance (“third irradiance”) that forms a portion of the total irradiance ultimately provided by the at least one first light emitting diode. In other words, the third irradiance is a component of the second irradiance discussed in the rejection of claim 1, above. Anderson et al. discloses that the second irradiance is less than the first irradiance, as set forth above. Therefore, the combination of Anderson et al. in view of Peeters et al. yields the claim subject matter of the third irradiance being less than the first irradiance, as the third irradiance is a component of the second irradiance. 
Regarding claim 11, Anderson et al. discloses wherein the at least one first light emitting diode and the at least one second light emitting diode are mounted on a substrate (para. 29).
Anderson et al. does not expressly teach a circuit board to which the at least one light emitting diode and the at least one second light emitting diode are mounted.
Peeters et al. discloses a lighting apparatus (100) (para. 89) (Fig. 1, sheet 1 of 10) comprising at least one first light emitting diode (101) configured to emit light that is converted into white light and at least one second light emitting diode configured to emit blue light in the wavelength range of 400 to 440 nm (para. 89-91), wherein the at least one first light emitting diode and the at least one second light emitting diode are mounted to a circuit board including means for electrical connections required for the light emitting diodes (para. 89, 94). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the lighting apparatus disclosed by Anderson et al. to comprise a circuit board to which the at least one first light emitting diode and the at least one second light emitting diode are mounted, as Anderson et al. discloses that it was known in the art to mount light emitting diodes for providing combined white and blue light to such a circuit board wherein the circuit board includes electrical connections required for the light emitting diodes, and the skilled artisan would have been motivated to use a substrate recognized in the art to conveniently provide electrical connections for the functioning of the light emitting diodes. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US Patent Application Publication 2010/0246169) in view of Rantala (US Patent Application Publication 2018/0147417). 
Regarding claim 9, Anderson et al. discloses that the white light emitting device comprises at least one first light emitting diode, as set forth above.
However, Anderson et al. is silent as to any particulars of how the white light emitting device emits the white light and does not disclose the at least one first light emitting diode is configured to emit light having a central wavelength in a range of 300 nm to 420 nm.
Rantala discloses a white light emitting device comprising at least one light emitting diode configured to emit light having a central wavelength of 405 nm and a wavelength converter configured to convert light emitted from the at least one light emitting diode to white light (para. 96-102) (Figs. 9-11, sheets 5-6 of 6). Some of the 405 nm light emitted by the at least one light emitting diode passes through the wavelength converter material unconverted (para. 100-102) (Fig. 11). 
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the white light emitting device disclosed by Anderson et al. such that the at least one first light emitting diode is configured to emit light having a central wavelength of 405 nm (falls within the claim range) wherein a wavelength converter is provided to convert some of the light emitted from the at least one first light emitting diode such that white light is emitted, as Rantala discloses that it was known in the art to use such a configuration to provide white light, and the skilled artisan would have been motivated to adopt a configuration recognized in the art to be suitable for providing white light. 
Regarding claim 10, Anderson et al. in view of Rantala. teaches wherein some of the light generated in the at least one first light emitting diode is converted by the wavelength converter, as set forth above; i.e., there is a portion of the light generated in the at least one first light emitting diode that is emitted to the outside without wavelength conversion, and this light would necessarily have its own irradiance (“third irradiance”) that forms a portion of the total irradiance ultimately provided by the at least one first light emitting diode. In other words, the third irradiance is a component of the second irradiance discussed in the rejection of claim 1, above. Anderson et al. discloses that the second irradiance is less than the first irradiance, as set forth above. Therefore, the combination of Anderson et al. in view of Rantala yields the claim subject matter of the third irradiance being less than the first irradiance, as the third irradiance is a component of the second irradiance. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
HÖGLUND et al. (US Patent Application Publication 2022/0125966) is directed to a disinfection lighting apparatus combining blue light and white light wherein a controller controls the intensity of each kind of light.
Rutala et al. is directed to a disinfection lighting apparatus combining white light having an irradiance of 0.12-0.16 mW/cm2 and blue light having an irradiance of 0.34-0.44 mW/cm2, the blue light provided by LEDs having a peak wavelength of 405 nm.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799